420




                      OFFICE     OF THE ATTORNEY GENERAL                OF TEXAS
                                           AUSTIN
      OROVER      SELLERS
      ATroIIWcI   Qm4IIA.L


&on. Pat R. Bobo
&u&f Attorney
y11ey oounty
#ulerrhoe,Toram
mar    Sir:
                                                    Opinion Ho. 04307
                                                    Re:   Puroharre of ohe
                                                          lr a dlo a tloonf
                                                          a ndo th e r obno


                  we am in reoeipt         or your lrttar        0
lng the opinion of thlr dopsrtment on
qde       rr0m your httbr           a8   r0ii0~rt

             “Bailey county dreireo
        of poison ohemloalr for the
        gram and other obnorlourr wo
        the county road
        rise me ii the                                                the authority
        to purohaae 6                                                fund or fund8
        they nray pure
                                                                     ir oontmnplated that
                                                          r rradloatlag Johnron grae8
                                                          ld exolusl~ely wlthln the boun-


                                                     to the Sollowing rtatutory primis-




                        “6. Bxrroire  general lontml over all roads,
                   hlghwayr, fr?rlOr and brldgor in their oOuntloaea
                   “Art1010 6786.        Road and bridge tundr.

                             “All moneys appropriated by law, or by order
                   o? the oommlrrlonrrs oourt, ror wo*lng  pub110
                   road8 or building bridges, ohall be expended under
pa. Pat 8. Bob0    - Pago t
I



          the ordsr    oi the eonmlsslonws oourt, sxorpt whoa
          othalw1ss    hsmln prorldsd, a&I said ooart shall
          rrsm tim*    to tiae. maks the rmoossary orders for
          utilis fng   suoh money and       ror   utilizing   oonriot
          labor ror    suoh purposes.        (OOnst., art. 16, 180~
          ?A)..
          *Artlo       6941.   POWO~   0r    00wt.

               “The oomaissloaers   oourt may make and es-
          for08 all rrasonablo and aeorssary hulas and
          orders iOr the working   and XWpalrln8 oi pub110 roads,
          and to utilize ths labor to be used and money sxpsnded
          th4rson, not ln oonillot rlth ths laws or this Stat..
          SaSd oourt may pumhmb     or hlrs all neoessaq road
          meohlnerp, tool8 or teamu, and hlrr suoh labor as may
          be nseded In addition   to ths labor roqulraa of citizens
          to bu?ld or repair the roads.*
          Under thp rors&ol.ng prorlsions, the oonsnlsslsn0rs oourt is
glrrn broad disoretlou wlth rsspbot to the xannsr of warklng,   rs-
 pirln5 or Icalntalnl~ pub110 roads. It has bean genarslly held
ihat the oommlssl~nors 00~1% has the implied ?ower to use such moans
0s may be necessary and reasonable to oarry out tho powers delegated
to said oourt by law. (Cottl. County to XoCllntook A Robertson, Clr.
App., 150 9.V. (sd) 134, error dfsalssrd: balreston County v. Orbsham
pW 9.X. 550, wrlt rstused; tidalgo County Impmtement Pistrlot no. s
9. yolok, Tel. al?. Apr., 111 3.X. (nd) 742, writ dlsmlssed~ Charokao
Oounty I. Odom, Tax 0011 ., 118 TOI, 288, 15 .jl?. (Ed) 533; Van ROSM-
bar3 t. loratt, 173 3.X. 808; Roper vr Ball, 280 S.i%. e69; and FadsraT
Royalty co. I. Stat., 48 9.U‘. (26) 670).
             In rlsw of the abors and foregoing, it la our oplnlon that
lt la within ths aonnd dlsantlon of the oosmlaslonsrs     aourt tc doter
line ths most feasible method for working, repairing or malntalnlng
ssblio roads. If the conmissloners     oourt. in Its sound dleoretion.
hutannlncs that it 1s neoessgry for thO s&gsr workluu and malntan&o
                   to ersdlosta Johnson grass asd them obnoxloue reeds
                  its and that the use or oheniosl: 18 ths most  leaslbls
ar piacsloal    &hod or lmdloattig    sama, it is our oi~lniontlmt ths
ssmlsslonors  0011x-t Is luthorlsod to purohasr suoh shamtoals oat of
tho road and bridge iundr Of the oounty. YOU are turther     advised tha
baforo any r:mds may be expended for tha abots cceutlonsd purposes,
8wh sxpendlturss nurt hers bbsn lsgally luthorlssd in the ooanty bud
got.
yn.    Pat   R. Bobo - Pago b



            WE trust that the lbors and tomgoing     will    satlstaotorlly
mwer     your inquiry.

                                       fours   wry   truly

                                   ATTOFi?4XCWO+         OFTHAS